Case 2:19-cv-12785-NGE-RSW ECF No. 1 filed 09/24/19          PageID.1   Page 1 of 12




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          DETROIT DIVISION


LAJUNE L. MORGAN,
                                                  CIVIL COMPLAINT
             Plaintiff,

v.                                              CASE NO. 2:19-cv-12785

I.C. SYSTEM, INC.,
                                              DEMAND FOR JURY TRIAL
             Defendant.


                                   COMPLAINT

        NOW comes LAJUNE L. MORGAN (“Plaintiff”), by and through her

attorneys, Sulaiman Law Group, Ltd. (“Sulaiman”), complaining as to the conduct

of SECURITY CREDIT SERVICES, LLC (“Defendant”), as follows:

                              NATURE OF THE ACTION

     1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection

Practices Act (“FDCPA”) under 15 U.S.C. §1692 et seq. and the Michigan

Occupational Code (“MOC”) under M.C.L. §339.901 et seq., for Defendant’s

unlawful conduct.

                             JURISDICTION AND VENUE

     2. This action arises under and is brought pursuant to the FDCPA. Subject

matter jurisdiction is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C.


                                          1
Case 2:19-cv-12785-NGE-RSW ECF No. 1 filed 09/24/19          PageID.2   Page 2 of 12



§§1331 and 1337, as the action arises under the laws of the United States.

Supplemental jurisdiction exists for the state law claim pursuant to 28 U.S.C. § 1367.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant

conducts business in the Eastern District of Michigan and a substantial portion the

events or omissions giving rise to the claims occurred within the Eastern District of

Michigan.

                                          PARTIES

      4. Plaintiff is a natural person over 18 years-of-age residing in Wayne County,

Michigan, which is located within the Eastern District of Michigan.

      5. Defendant has been “in the accounts receivable recovery industry” since

1938.1 With a principal office located at 444 Highway 96 E, Vadnais Heights,

Minnesota, Defendant in the business of collecting consumer debts for others

throughout the country, including in Michigan.

      6. Defendant acted through its agents, employees, officers, members, directors,

heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives

and insurers at all times relevant to the instant action.

                              FACTS SUPPORTING CAUSES OF ACTION

      7. In approximately 2018 Plaintiff entered into a consumer agreement with T-

Mobile to be provided with cellular phone services.


1
    https://www.icsystem.com/about/

                                              2
Case 2:19-cv-12785-NGE-RSW ECF No. 1 filed 09/24/19          PageID.3       Page 3 of 12



   8. Plaintiff used T-Mobile’s cellular services for personal and household

purposes.

   9. Due to financial hardship, Plaintiff fell behind on her payments to T-Mobile,

thus incurring an obligation in the approximate amount of $490.61 (“subject

consumer debt”).

   10. In 2019 T-Mobile wrote-off the balance of the subject consumer debt and

transferred it to Defendant for collection.

   11. Plaintiff was allegedly in default at the time that the subject consumer debt

was written-off and transferred to Defendant.

   12. Defendant added collection charges to the subject consumer debt in the

approximate amount of $86.61.

   13. On or around August 19, 2019 Plaintiff received a collection call from

Defendant seeking payment of the subject consumer debt.

   14. Plaintiff’s cellular phone number that she received calls on from Defendant

is (248) XXX-3854.

   15. At all times relevant to the instant action, Plaintiff was the sole subscriber,

owner, and operator of the cellular phone ending in -3854. Plaintiff is and always

has been financially responsible for the cellular phone and its services.




                                              3
Case 2:19-cv-12785-NGE-RSW ECF No. 1 filed 09/24/19          PageID.4    Page 4 of 12



   16. Defendant has primarily used the phone number (866) 260-1369 when

placing collection calls to Plaintiff’s cellular phone, but upon belief, Defendant has

used other numbers as well.

   17. Upon information and belief, the above referenced phone number ending in

-1369 is regularly utilized by Defendant during its debt collection activity.

   18. Upon answering calls from Defendant, Plaintiff has experienced a significant

pause, lasting several seconds in length, and has to say “hello” multiple times before

a live representative begins to speak.

   19. Upon speaking with Defendant, Plaintiff is informed that it is acting as a debt

collector attempting to collect upon the subject consumer debt.

   20. Plaintiff specifically instructed Defendant not to call her anymore.

   21. Despite Plaintiff’s demand, Defendant has placed approximately 10

additional phone calls to her cellular phone despite notice that the calls were not

wanted.

   22. Defendant’s conduct is ongoing through the filing this instant matter.

   23. Frustrated over Defendant’s continuing conduct, Plaintiff spoke with

Sulaiman regarding her rights, resulting in expenses.

   24. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

   25. Plaintiff has suffered concrete harm as a result of Defendant’s actions,

including but not limited to, invasion of privacy, aggravation that accompanies


                                          4
Case 2:19-cv-12785-NGE-RSW ECF No. 1 filed 09/24/19            PageID.5    Page 5 of 12



collection telephone calls intended for an unknown individual, emotional distress,

increased risk of personal injury resulting from the distraction caused by the calls,

increased usage of her telephone services, loss of cellular phone capacity,

diminished cellular phone functionality, decreased battery life on her cellular

phone, and diminished space for data storage on her cellular phone.


    COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   26. Plaintiff repeats and realleges paragraphs 1 through 25 as though full set forth

herein.

   27. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

   28. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA,

because it regularly use the mail and/or the telephone to collect, or attempt to collect,

delinquent consumer accounts.

   29. Defendant is engaged in the business of collecting or attempting to collect,

directly or indirectly, defaulted debts owed or due or asserted to be owed or due to

others. Defendant identifies itself as a debt collector.

   30. The subject consumer debt is a “debt” as defined by FDCPA §1692a(5) as it

arises out of a transaction due or asserted to be due to another for personal, family,

or household purposes.

      a. Violations of the FDCPA, §1692c(a)(1) and §1692d



                                           5
Case 2:19-cv-12785-NGE-RSW ECF No. 1 filed 09/24/19          PageID.6      Page 6 of 12



   31. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from

engaging “in any conduct the natural consequence of which is to harass, oppress, or

abuse any person in connection with the collection of a debt.” §1692d(5) further

prohibits, “causing a telephone to ring or engaging any person in telephone

conversation repeatedly or continuously with intent to annoy, abuse, or harass any

person at the called number.”

   32. Defendant violated §1692c(a)(1), d, and d(5) when it continuously called

Plaintiff after being notified to stop. Defendant called Plaintiff approximately 10

times after she demanded that it stop. This repeated behavior of systematically

calling Plaintiff’s phone in spite of her prompts was harassing and abusive. The

frequency and nature of calls shows that Defendant willfully ignored Plaintiff’s pleas

with the goal of annoying and harassing her.

   33. Defendant was notified by Plaintiff that its calls were not welcomed. As such,

Defendant knew that its conduct was inconvenient and harassing to Plaintiff.

       b. Violations of the FDCPA, § 1692e

   34. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from

using “any false, deceptive, or misleading representation or means in connection

with the collection of any debt.”

  35. In addition, this section enumerates specific violations, such as:




                                          6
Case 2:19-cv-12785-NGE-RSW ECF No. 1 filed 09/24/19           PageID.7    Page 7 of 12



             “The use of any false representation or deceptive means to
             collect or attempt to collect any debt or to obtain information
             concerning a consumer.” 15 U.S.C. §1692e(10).

   36. Defendant violated §1692e and e(10) when it used deceptive means to collect

and/or attempt to collect the subject consumer debt. In spite of the fact that Plaintiff

demanded that it stop contacting her, Defendant continued to contact her via

automated calls. Instead of putting an end to this harassing behavior, Defendant

systematically placed calls to Plaintiff’s cellular phone in a deceptive attempt to

force her to answer its calls and ultimately make a payment. Through its conduct,

Defendant misleadingly represented to Plaintiff that it had the legal ability to contact

her via an automated system when it no longer had consent to do so.

        c. Violations of FDCPA § 1692f

   37. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from

using “unfair or unconscionable means to collect or attempt to collect any debt.”

   38. Defendant violated §1692f when it unfairly and unconscionably attempted to

collect on a debt by continuously calling Plaintiff approximately 10 times after

being notified to stop. Attempting to coerce Plaintiff into payment by placing

voluminous phone calls without her permission is unfair and unconscionable

behavior. These means employed by Defendant only served to worry and confuse

Plaintiff.




                                            7
Case 2:19-cv-12785-NGE-RSW ECF No. 1 filed 09/24/19           PageID.8    Page 8 of 12



   39. As pled in paragraphs 21 through 25, Plaintiff has been harmed and suffered

damages as a result of Defendant’s illegal actions.

   WHEREFORE, Plaintiff LAJUNE L. MORGAN, respectfully requests that this

Honorable Court enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate
      the aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15
      U.S.C. §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as
      provided under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15
      U.S.C. §1692k(a)(3);

   e. Enjoining Defendant from further contacting Plaintiff regarding the subject
      consumer debt; and

   f. Awarding any other relief as this Honorable Court deems just and
      appropriate.


        COUNT II – VIOLATIONS OF THE MICHIGAN OCCUPATIONAL CODE

   40. Plaintiff restates and realleges paragraphs 1 through 39 as though fully set

forth herein.

   41. Plaintiff is a “consumer” or “debtor” as defined by M.C.L. § 339.901(f).

   42. Defendant is a “collection agency” as defined by M.C.L. § 339.901(b) as it

is a person that is directly engaged in collecting or attempting to collect a claim owed

or due or asserted to be owed or due another.
                                           8
Case 2:19-cv-12785-NGE-RSW ECF No. 1 filed 09/24/19           PageID.9      Page 9 of 12



   43. The subject consumer debt is a “[c]laim” or “debt” as defined by M.C.L. §

339.901(a) as it is an obligation or alleged obligation for the payment of money or

thing of value arising out of an agreement or contract for a purchase made primarily

for personal, family, or household purposes.

          a. Violations of the M.C.L. § 339.915(f)(ii)

   44. The MOC, pursuant to M.C.L. § 339.915(f)(ii) prohibits a collection agency

from “[m]isrepresenting in a communication with a debtor . . . [t]he legal rights of

the creditor or debtor.”

   45. Defendant violated M.C.L. § 339.915(f)(ii) by repeatedly contacting

Plaintiff’s cellular phone after she demanded that it stop. Through its conduct,

Defendant misrepresented that it had the legal ability to contact Plaintiff when it no

longer did. As such, Defendant misrepresented its legal rights in placing the phone

calls, as well as Plaintiff’s legal rights to have such phone calls cease, by attempting

to contact Plaintiff’s cellular phone absent the lawful ability to do so.

          b. Violations of the M.C.L. § 339.915(n)

   46. The MOC, pursuant to M.C.L. § 339.915(n), prohibits a collection agency

from “[u]sing a harassing, oppressive, or abusive method to collect a debt, including

causing a telephone to ring or engaging a person in telephone conversation

repeatedly, continuously, or at unusual times or places which are known to be

inconvenient to the debtor.”


                                           9
Case 2:19-cv-12785-NGE-RSW ECF No. 1 filed 09/24/19           PageID.10    Page 10 of 12



   47. Defendant violated the MOC when it repeatedly called Plaintiff after being

notified to stop. Defendant called Plaintiff approximately 10 times after she

demanded that it stop. This repeated behavior of systematically calling Plaintiff’s

phone in defiance of this information was harassing and abusive. Such contacts were

made with the hope that Plaintiff would succumb to the harassing behavior and

ultimately make a payment. The nature and volume of phone calls, especially after

Plaintiff demanded that the calls stop, would naturally cause an individual to feel

oppressed.

   48. Further, Plaintiff told Defendant that its calls to her cellular phone were not

welcome and were therefore inconvenient. As such, Defendant contacted Plaintiff at

times and places which were known to be inconvenient to her.

   49. Defendant’s violations of the MOC were willful. Defendant was notified by

Plaintiff that she did not wish to receive any more phone calls. Yet, Plaintiff was still

bombarded with collection phone calls from Defendant. In a willful manner,

Defendant called Plaintiff repeatedly notwithstanding her demands. Upon

information and belief, Defendant regularly engages in the above described behavior

against consumers in Michigan, further demonstrating its willful failure to

implement adequate procedures designed to prevent violations of the MOC.

   WHEREFORE, Plaintiff LAJUNE L. MORGAN, respectfully requests that this

Honorable Court enter judgment in her favor as follows:


                                           10
Case 2:19-cv-12785-NGE-RSW ECF No. 1 filed 09/24/19         PageID.11    Page 11 of 12



   a. Declaring that the practices complained of herein are unlawful and violate
      the aforementioned statutes and regulations;

   b. Entitling Plaintiff to injunctive relief, pursuant to M.C.L. § 339.916(1);

   c. Awarding Plaintiff actual damages, including treble damages, pursuant to
      M.C.L. § 339.916(2);

   d. Awarding statutory damages of at least $50.00, including treble damages,
      pursuant to M.C.L. § 339.916(2);

   e. Awarding Plaintiff costs and reasonable attorney fees, pursuant to M.C.L. §
      339.916(2);

   f. Enjoining Defendant from further contacting Plaintiff; and

   g. Awarding any other relief as this Honorable Court deems just and
      appropriate.


Dated: September 24, 2019                                  Respectfully submitted,

s/ Ahmad T. Sulaiman
Ahmad T. Sulaiman, Michigan Bar No. P82149
Counsel for Plaintiff
Admitted in the State Bar of Michigan
Admitted in the Eastern District of Michigan
Sulaiman Law Group, Ltd.
2500 South Highland Avenue, Suite 200
Lombard, Illinois 60148
(630) 575-8181 x124 (phone)
(630) 575-8188 (fax)
ahmad.sulaiman@sulaimanlaw.com

s/ Nathan C. Volheim
Nathan C. Volheim, Esq. #6302103
Counsel for Plaintiff
Admitted in the Eastern District of Michigan
Sulaiman Law Group, Ltd.
2500 South Highland Avenue, Suite 200
                                         11
Case 2:19-cv-12785-NGE-RSW ECF No. 1 filed 09/24/19   PageID.12   Page 12 of 12



Lombard, Illinois 60148
(630) 575-8181 x113 (phone)
(630) 575-8188 (fax)
nvolheim@sulaimanlaw.com

s/ Taxiarchis Hatzidimitriadis
Taxiarchis Hatzidimitriadis, Esq. #6319225
Counsel for Plaintiff
Admitted in the Eastern District of Michigan
Sulaiman Law Group, Ltd.
2500 South Highland Avenue, Suite 200
Lombard, Illinois 60148
(630) 575-8181 x110 (phone)
(630) 575-8188 (fax)
thatz@sulaimanlaw.com




                                       12
